Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 were cancelled, and claims 29-47 are pending in the current application.

Election/Restrictions
Applicant elected with traverse group I (claims 29-41) drawn to a peptide and without traverse SEQ ID NO:74 wherein Xao is E, Xob is Lysine and X1 and X2 are lysine in the response filed November 28, 2022.  
 The restriction is deemed proper and is made FINAL in this office action.  Claims 36-37, 39, 40, 42-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.  Claims 29-35, 38 and 41 are examined on the merits of this office action.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figure 1 or in the description of Figure 1.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 1 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 1 or the description of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objection
Claim 29 is objected to for the following minor informality: claim 1 contains the acronym “GIP”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Gastric inhibitory polypeptide (GIP). The abbreviations can be used thereafter.


Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35, 38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn “A peptide selected from the group consisting of: a peptide having an amino acid sequence consisting of  28 contiguous amino acids of sequence EGTFISDYSIAMXoaXobIX1QQDFVNWLLAQX2 (GIP3 -30; SEQ ID NO: 74), a peptide consisting of 27 contiguous amino acids of SEQ ID NO:75, a peptide consisting of 26 contiguous amino acids of SEQ ID NO:76wherein each variable is any amino acid…. (GIP4-30; SEQ ID NO: 75), wherein each variable is any amino acid…..a variant of any one of the above peptides having at least 80% sequence identity to said peptide, wherein said peptide or variant is an antagonist of GIPR, with the proviso that the peptide or variant does not have 100% sequence identity to native SEQ ID NO:1, 77 or 78”.    Claim 30 further defines Xoa as D or E, X0b as K, A, H, R, X1 as H, R, A, K, F, Y and X2 as K, R, H and A.    Claim 31 claims variants with 1-5 substitutions as compared to SEQ ID Nos74-76.  The possibilities are vast.  For example, SEQ ID NO:74 has 4 positions that are variable (see possible amino acids above) and two additional unnamed substitutions.  A variant encompasses SEQ ID NO:74 with the four variable amino acids with an additional 5 amino acids (9 total amino acids).  This would result in a peptide that has 67% sequence identity as compared to the native human GIP 3-30 sequence.    Applicants do have support for substitutions at Xoa, Xob, X1 and X2 but not for additional variants with up to five more substitutions undefined.
The possibilities are vast and Applicants provide little guidance as to which variants would have the desired functional properties being a GIPR antagonist.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish variants of SEQ ID NOS: 74-76 that satisfy the structural limitations of the claim and are also able to be a GIPR antagonist.


Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, Applicants reduce to practice the following:  human GIP (3-30), SEQ ID NO:1 (see Figure 4).  In particular, Applicants reduce to practice hGIP(3-30) and variants having mutation at positions 18 and 30 (H18R and k30R).  Applicants also reduce to practice hGIP (1-30, 5-30, 2-30 and 4-30) which they indicate as variants.  Basically these peptides are truncated variants of hGIP(3-30).  As stated above, Applicants recite that variants can have as low as 60% sequence homology to SEQ ID Nos: 74-76 (see paragraph 0069, for example, five additional mutations).  The possibilities are vast.  A variant encompasses SEQ ID NO:74 with the four amino acid variations (positions 15-16, 18 and 30) with an additional 5 amino acids (9 total amino acids).  This would result in a peptide that has 67% sequence identity as compared to the native human GIP 3-30 sequence.  
	Interestingly, studies looking at the mutations at positions 18 and 15 showed variability in the Ki values (the ability to be an antagonist).  Some mutations increased Ki while others decreased.  Importantly, no studies were done with variants with substitutions outside of positions 15-16, 18 or 30.  It was stated that In vivo studies were only performed with hGIP(3-30) (see Example 9) however, no data was provided.  Thus, there are no examples provided regarding actually treating any metabolic disorder with any peptide (the intended use and purpose).  The possibilities are vast and Applicants provide little guidance as to which variants would have the desired functional properties.  Variants with one or two mutations with arginine are not sufficient examples given the breadth of the genus.  There are no examples with regards to the peptide variants of the instant claims and the ability to have the properties in claim 29 and the intended utility of the peptides.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.

i. Complete structure 
As stated above, the human GIP (3-30), 4-30 and 5-30 and truncated variants are described.  No variants were actually reduced to practice with regards to the intended utility.

ii. Partial structure: 
This level of structural description is insufficient to define the instantly claimed genus which requires the property being a GIPR antagonist for treating metabolic disorders.  The number of possible peptides encompassed by the genus is vast and the specification is lack of specific guidance regarding variants of SEQ ID NOs:74-76  and therefore further contributes to the unpredictability in the art.  
Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number of possible peptide peptides and lack of guidance within the specification, it would not be possible to determine from the sequence alone if the protein is able to have the GIP inhibiting properties/antagonist activity as recited in claim 29.

	iii. Physical and/or chemical properties: 
The data presented in the specification do not suggest the physical basis for the claimed activity (antagonize GIPR and treat metabolic diseases) and therefore do not describe which substitutions could be made while preserving function of GIP3-30, 4-30 and 5-30. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.  

iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the specific amino acids of the GIP fragments regarding treatment of metabolic disease and having GIP inhibitory properties/GIPR antagonism is unknown.  As a result, it is impossible to predict, based on the specification, how changing any amino acid position will affect the ability of the instant peptides to treat metabolic diseases.  Gault teaches how a single substitution at position 3 of GIP had varying activities on the GIP analogue.  Gault teaches that “In the present study, five Glu3-substituted analogues of GIP,   namely   (Ala3)GIP,   (Lys3)GIP,   (Phe3)GIP,(Trp3)GIP and (Tyr3)GIP, were synthesized and tested for  DPP-IV  resistance  and  biological  activity  both in vitro and in vivo. The properties of these analogues were compared with native GIP and (Pro3)GIP. Substituting the native Glu3 with an Ala, Phe, Trp or Tyr residue resulted in analogues with DPP-IV degradation profiles and half-lives similar to the native peptide, thereby imply-ing that these residues were still capable of fulfilling the strict substrate specificity required for DPP-IV action. In contrast, substituting Glu3 with a Lys residue resulted in an analogue that displayed weakly improved enzyme stability compared to native GIP. “Of the analogues tested only (Ala3)GIP, elicited  a  significantly  enhanced  (1.7-fold;p< 0.001) insulin response compared with control. (Lys3)-GIP, (Phe3)GIP, (Trp3)GIP, (Tyr3)GIP and (Pro3)GIP displayed  significantly  reduced  insulinotropic  activity(p< 0.05 top< 0.001) compared with native GIP (Fig. 3;Table 3)” (See page 266, right hand column, “in vitro insulin secretion”).  Gault further teaches that “Of the analogues tested, (Ala3)GIP, (Phe3)GIP and (Tyr3)GIP demonstrated significant GIP-R antagonist activity in ob/obmice. Their inhibitory actions though were much less pronounced than the already well-established GIP-R antagonist, (Pro3)GIP, which has the additional benefit of being completely resistant to the actions of DPP-IV” (see page 273, left hand column, last paragraph).  Thus, clearly a single mutation in GIP can have a dramatic effect on the peptides function (agonist vs. antagonist) and even within that group (agonist or antagonist) different activities on insulin and glucose.   These teachings further provide evidence that even single substitution can have a dramatic effect on GIP and the properties of the GIP analogue.  Applicants have failed to establish a structure/function correlation with regards to the amino acids required to have the desired functional properties.

v. Method of Making
Applicants disclose making SEQ ID Nos:74-76 and specific truncated fragments thereof. Where the specification fails to provide description is in the structure of the peptides variants of SEQ ID Nos:74-76 (and GIP 3-30, 4-30 and 5-30).   For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would have the desired functional properties.
Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which peptide variants of GIP3-30, 4-30 and 5-30 will have GIP inhibiting properties,GIPR antagonist activity.

Conclusion
In conclusion, only sequences reduced to practice and listed specifically in the claims satisfy the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 claims “A peptide selected from the group consisting of 28 contiguous amino acids of  SEQ ID NO:74…..a peptide consisting of…and a variant of the above peptides…”  Claims 31-34 claims “The peptide according to claim 29, wherein the amino acid sequence of said peptide or variant thereof differs from SEQ ID NO:74….in that the amino acid sequence of the variant comprises one, two, three, four….”.  Given the closed language of “consisting of” regarding the peptide (i.e. SEQ ID NO:74), the peptide cannot not be different from SEQ ID Nos74-76.  The metes and bounds of claims 31-35 are unclear because applicants claim “the peptide or variant thereof” but then only reference substitutions of the variant.  Thus, the claim is internally inconsistent given that applicants claim the peptide or variant thereof comprising but then only reference the variant.  Applicant should clarify this point of confusion.  It is suggested that Applicants remove “said peptide” and just refer to “said variant”.  Claims 35 is also rejected due to its dependence on claim 31 and not clarifying this point of confusion.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31-35, 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 claims “A peptide selected from the group consisting of 28 contiguous amino acids of  SEQ ID NO:74…..a peptide consisting of…and a variant of the above peptides…”  Claim 31 claims “The peptide according to claim 29, wherein the amino acid sequence of said peptide or variant thereof differs from SEQ ID NO:74….in that the amino acid sequence of the variant comprises one, two, three, four….”.  Given the closed language of “consisting of” regarding the peptide (i.e. SEQ ID NO:74), the peptide cannot not be different from SEQ ID Nos74-76.  Thus, the limitations of claim 31 broaden the scope of claim 29.
Claim 29 claims “A peptide selected from the group consisting of 28 contiguous amino acids of  SEQ ID NO:74…..a peptide consisting of…and a variant of the above peptides…”  Claim 32 claims “The peptide according to claim 29, wherein the amino acid sequence of said peptide or variant thereof differs from SEQ ID NO:74….in that the amino acid sequence of the variant comprises one, two, three, four….”.  Given the closed language of “consisting of” regarding the peptide (i.e. SEQ ID NO:74), the peptide cannot not be different from SEQ ID Nos74-76.  Thus, the limitations of claim 32 broaden the scope of claim 29.
Claim 29 claims “A peptide selected from the group consisting of 28 contiguous amino acids of  SEQ ID NO:74…..a peptide consisting of…and a variant of the above peptides…”  Claim 33 claims “The peptide according to claim 29, wherein the amino acid sequence of said peptide or variant thereof differs from SEQ ID NO:74….in that the amino acid sequence of the variant comprises one ….”.  Given the closed language of “consisting of” regarding the peptide (i.e. SEQ ID NO:74), the peptide cannot not be different from SEQ ID Nos74-76.  Thus, the limitations of claim 33 broaden the scope of claim 29.
Claim 29 claims “A peptide selected from the group consisting of 28 contiguous amino acids of  SEQ ID NO:74…..a peptide consisting of…and a variant of the above peptides…”  Claim 34 claims “The peptide according to claim 29, wherein the amino acid sequence of said peptide or variant thereof differs from SEQ ID NO:74….in that the amino acid sequence of the variant comprises one ….”.  Given the closed language of “consisting of” regarding the peptide (i.e. SEQ ID NO:74), the peptide cannot not be different from SEQ ID Nos74-76.  Thus, the limitations of claim 34 broaden the scope of claim 29.  Claim 35 is dependent on claim 31 and is also considered broadening of the scope of claim 29 given its dependence on claim 31.
Claim 41 claims “the peptide according to claim 29, wherein said peptide is C-terminally amidated and/or N-terminally acetylated”.  Claim 29 claims consisting language for the peptides and thus, including a C-terminal or N-terminal modification would broaden the scope of instant claim 29.  It is suggested that to overcome this rejection, Applicant could amend claim 29 to include and optional limitation for N- and C- terminal modifications.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-30 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelling (Regulatory Peptides 69 (1997) 151–154) as evidenced by Tseng (see attached handout).
Claim interpretation of claim 29: Regarding the limitation “a variant of the above peptides having at least 80% sequence identity to said peptide…”, given the broadest reasonable interpretation of the claim a variant can be any peptide of SEQ ID Nos:74-76 (which is inclusive to fragments or peptides longer than SEQ ID Nos:74-76) that have a sequence that is at least 80% sequence identity to any one of SEQ ID Nos:74-76.  There is no limitation on length, however, the peptide cannot have 100% sequence identity to human GIP3-30, 4-30 or 5-30.
Gelling discloses a peptide consisting of GIP6-30 derived from porcine which comprises the sequence FISDYSIAMDKIRQQDFVNWLLAQK as evidenced by Tseng (see attached handout, Figure 3).  The peptide of Gelling meets the limitations of a variant of SEQ ID Nos:74-76, wherein the variant is an antagonist of GIPR and does not have 100% sequence identity to native human GIP3-30, 4-30 or 5-30.
Regarding claim 30, Gelling teaches wherein Xoa is D, Xob is K, X1 is R and X2 is K.  Regarding claim 41, Gelling teaches porcine GIP6-30amide meeting the limitations of n-terminal amidation (see abstract, methods section 2.2).  Regarding claim 29, Gelling teaches that the peptide has GIPR antagonistic activity (see page 153, first paragraph, right column).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-35, 38 and 41  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10968266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims: A peptide selected from the group consisting of: a peptide consisting of 28 contiguous amino acids of sequence (GIP3-30; SEQ ID NO: 74),a peptide consisting of 27 contiguous amino acids of sequence (GIP4-30; SEQ ID NO: 75),
a peptide consisting of 26 contiguous amino acids of sequence (GIP5-30; SEQ ID NO: 76),
wherein X0a, X0b, X1 and X2 are individually any amino acid, and a variant of any of the above peptides having at least 80% sequence identity to said peptide, wherein said peptide or variant thereof is an antagonist of a GIP receptor (GIPR),  with the proviso that said peptide or variant thereof does not have 100% sequence identity to native hGIP3-30 (SEQ ID NO: 1), to native hGIP4-30 (SEQ ID NO: 77) or to native hGIP5-30 (SEQ ID NO: 78)” (instant claim 29).  The instant application further claims n/c- terminal acetylation or amidation (claim 41); SEQ ID NO74 or 11 (see claim 38).
	Us Patent no ‘10968266 B2 claims  a method of using a peptide consisting of 28 contiguous amino acids of SEQ ID NO:74 (which is identical to instant SEQ ID NO:74) (see claim 1); c-terminal amidation or N-terminal acetylated (see claim 5).


Claims 29-35, 38 and 41  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57-76 of co-pending 17/298444. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims: A peptide selected from the group consisting of: a peptide consisting of 28 contiguous amino acids of sequence (GIP3-30; SEQ ID NO: 74),a peptide consisting of 27 contiguous amino acids of sequence (GIP4-30; SEQ ID NO: 75),
a peptide consisting of 26 contiguous amino acids of sequence (GIP5-30; SEQ ID NO: 76),
wherein X0a, X0b, X1 and X2 are individually any amino acid, and a variant of any of the above peptides having at least 80% sequence identity to said peptide, wherein said peptide or variant thereof is an antagonist of a GIP receptor (GIPR),  with the proviso that said peptide or variant thereof does not have 100% sequence identity to native hGIP3-30 (SEQ ID NO: 1), to native hGIP4-30 (SEQ ID NO: 77) or to native hGIP5-30 (SEQ ID NO: 78)” (instant claim 29).  The instant application further claims n/c- terminal acetylation or amidation (claim 41); SEQ ID NO74 or 11 (see claim 38).
	Co-pending 17/298444 claims a GIP analogue referred to as “(hGIP3-30, [E3X1, K16R, H18X2, K30X3] which meets the limitations of a variant of SEQ ID NO:74 that does not have 100% sequence identity to native human GIP3-30 (found in instant claims 29 and 38). Co-pending 17/298444 further claims wherein Xoa is D, Xob is R and X1 is K and X2 is K thus meeting the limitations of instant claim 30 and C-terminal amidation (see claim 67).  Claims 57-76 are anticipatory of over instants 29-35, 38 and 41.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29-35, 38 and 41  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 65-86 of co-pending 16/617698. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims: A peptide selected from the group consisting of: a peptide consisting of 28 contiguous amino acids of sequence (GIP3-30; SEQ ID NO: 74),a peptide consisting of 27 contiguous amino acids of sequence (GIP4-30; SEQ ID NO: 75),
a peptide consisting of 26 contiguous amino acids of sequence (GIP5-30; SEQ ID NO: 76),
wherein X0a, X0b, X1 and X2 are individually any amino acid, and a variant of any of the above peptides having at least 80% sequence identity to said peptide, wherein said peptide or variant thereof is an antagonist of a GIP receptor (GIPR),  with the proviso that said peptide or variant thereof does not have 100% sequence identity to native hGIP3-30 (SEQ ID NO: 1), to native hGIP4-30 (SEQ ID NO: 77) or to native hGIP5-30 (SEQ ID NO: 78)” (instant claim 29).  The instant application further claims n/c- terminal acetylation or amidation (claim 41); SEQ ID NO74 or 11 (see claim 38).
	Co-pending 16/617698 claims a GIP analogue consisting of hGIP3-30 and variants thereof with 1-6 amino acid substitutions meeting the limitation of instants clams 29-35 and 38(see co-pending claim 63). Co-pending 16617698 further claims wherein Xoa is D, Xob is K and X1 is H and X2 is K thus meeting the limitations of instant claim 30 and C-terminal amidation (see claim 83).  Claims 63, 65-86 are anticipatory of over instants 29-35, 38 and 41.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654